1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROLAND THOMAS KOCH,                              )   Case No.: 1:18-cv-01693-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                            STAY PROCEEDINGS AND GRANTING
                                                      )   PLAINTIFF EXTENSION OF TIME TO FILE
14                                                    )   OBJECTIONS
     BRANDON PRICE, et.al.,
                                                      )
15                                                    )   [ECF No. 17]
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Roland Thomas Price is a civil detainee proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion to stay the proceedings, filed May 30, 2019.
21          The United States Supreme Court has indicated that “the power to stay proceedings is
22   incidental to the power inherent in every court to control the disposition of the causes on its docket
23   with economy of time and effort for itself, for counsel, and for litigants. How this can best be done
24   calls for the exercise of judgment, which must weigh competing interests and maintain an even
25   balance. Landis v. North American Co., 299 U.S. 248, 254-55 (1936). “[T]he proponent of the stay
26   bears the burden of establishing its needs.” Clinton v. Jones, 520 U.S. 681, 706 (1997).
27   ///
28   ///
                                                          1
1             Plaintiff requests that the instant case be stayed because he has been transferred to the

2    Sacramento County Jail for further proceedings under California’s Sexually Violent Predator Act, and

3    legal papers have been lost due to his transfers from the jail to the hospital. Plaintiff has failed to

4    show that a stay of these proceedings is necessary. Although Plaintiff expresses concern about

5    potential missing mail due to his transfers, as long as Plaintiff keeps the Court apprised of his current

6    address, the Court will serve all orders at that address. The only pending deadline is for Plaintiff to

7    file objections to the Findings and Recommendations issued February 8, 2019, which expired on May

8    6, 2019. Based on Plaintiff’s circumstances and in the interest of justice, the Court will grant Plaintiff

9    thirty (30) additional days to file objections to the Findings and Recommendations.

10            Accordingly, it is HEREBY ORDERED that:

11            1.      Plaintiff’s motion to stay the proceedings is denied;

12            2.      Plaintiff is granted thirty (30) days from the date of service of this order to file

13                    objections.

14
15   IT IS SO ORDERED.

16   Dated:        May 31, 2019
17                                                         UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                            2
